


109 HR 5733 IH: Children of Fallen Soldiers Pell Grant

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5733
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr. Young of
			 Alaska, Mr. Wynn,
			 Mrs. McCarthy,
			 Ms. Solis,
			 Mr. Schwarz of Michigan,
			 Mr. Brown of Ohio, and
			 Mrs. Christensen) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To ensure Pell Grant eligibility for any student whose
		  parent or guardian died as a result of performing military service in Iraq or
		  Afghanistan after September 11, 2001.
	
	
		1.Short titleThis Act may be cited as the
			 Children of Fallen Soldiers Pell Grant
			 Act of 2006.
		2.Calculation of
			 Federal Pell Grant eligibilitySection 401(f) of the Higher Education Act
			 of 1965 (20 U.S.C. 1070a(f)) is amended by adding at the end the following new
			 paragraph:
			
				(4)(A)Notwithstanding
				paragraph (1) or any other provision of this section, the expected family
				contribution of each student described in subparagraph (B) shall be deemed to
				be zero for the period during which each such student is eligible to receive a
				Federal Pell Grant under subsection (c).
					(B)Subparagraph (A) shall apply to any
				student at an institution of higher education—
						(i)whose parent or guardian was a
				member of the Armed Forces of the United States who died as a result of
				performing military service in Iraq or Afghanistan after September 11, 2001;
				and
						(ii)who was 18 years or less, or was
				enrolled as a full-time or part-time student at an institution of higher
				education, as of the time of the parent or guardian’s
				death.
						.
		3.Effective
			 dateThe amendment made by
			 section 2 of this Act shall apply with respect to Federal Pell Grants awarded
			 for academic year 2006–2007, and each succeeding academic year.
		
